Case 1:21-cv-01931-JMF Document 41 Filed 07/21/21 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
LIBERTY MUTUAL FIRE INSURANCE COMPANY,

Plaintiff, Civil Action No.

21 Civ. 1931 (JMF)(OTW)
-against-

JDS CONSTRUCTION GROUP LLC, JDS

CONSTRUCTION SERVICES LLC, 111 WEST

57TH DEVELOPER LLC, PMG WEST 57TH STREET STIPULATION
LLC, 111 CONSTRUCTION MANAGER LLC, and AND ORDER
111 WEST 57TH PROPERTY OWNER LLC,

Defendants.

 

x

IT IS HEREBY STIPULATED AND AGREED, by and between the
undersigned, as follows:

1, This Stipulation is being entered into to facilitate the production of “more
particularized evidence concerning the citizenship of 111 West 57th Property Owner LLC
pursuant to a confidentiality agreement to be so ordered” as set forth in the Order of the Court,
dated July 8, 2021.

Z Defendants may mark any documents produced pursuant to the Order of
July 8, 2021 as confidential by stamping each such page as “HIGHLY CONFIDENTIAL.” By
marking such documents as “HIGHLY CONFIDIENTIAL”, defendants are representing that
they reasonably and in good faith believe that the material should be confidential.

3. With respect to any such documents marked as “HIGHLY
CONFIDENTIAL”, plaintiff agrees that such documents are for attorneys-eyes only, subject to
further court order. As such, subject to further court order, such documents shall not be

furnished, shown, or disclosed to any person or entity except to attorneys and employees of Jaffe
Case 1:21-cv-01931-JMF Document 41 Filed 07/21/21 Page 2of3

& Asher LLP and in-house attorneys (and their paralegals) for plaintiff involved in the handling
of this matter, who shall be provided a copy of this Stipulation and Order and shall be bound to
it.

4. In the event that plaintiff intends to file any document marked HIGHLY
CONFIDENTIAL, or file any pleading, brief or memorandum which reproduces, paraphrases, or
disclosing information marked HIGHLY CONFIDENTIAL, plaintiff agrees to notify defendants
forty-eight (48) hours before filing any such document so that defendants may make a motion to
seal. Plaintiff further agrees not to publicly file any such document until the Court renders a
decision on any motion to seal.

5. Nothing herein shall preclude or waive the right of plaintiff to seek further
court order allowing more expansive use or distribution of such documents; nor shall this
Stipulation and Order be used to support an argument or inference that (1) such documents are
actually confidential or should be protected from further disclosure or use; or (2) to shift the
burdens in avoiding or limiting disclosure of such documents.

6. This Stipulation shall continue to be binding after the conclusion of this
litigation.

Dated: White Plains, New York

 

 

July 21, 2021
JAFFE & ASHER LLP COHEN ZIFFER FRENCHMAN
ggg & MCKENNA LLP
By: oe w AB A
Marshall T. Potashner, Esq. eae Bourne, sq.
Attorneys for Plaintiff Attomeys for Defendants
LIBERTY MUTUAL FIRE INSURANCE JDS CONSTRUCTION GROUP LLC, JDS
COMPANY CONSTRUCTION SERVICES LLC, 111
445 Hamilton Avenue, Suite 405 WEST 57TH DEVELOPER LLC, PMG WEST
White Plains, New York 10601 57TH STREET LLC, 111 CONSTRUCTION
Case 1:21-cv-01931-JMF Document 41 Filed 07/21/21 Page 3of3

(212) 687-3000 MANAGER LLC, and 111 WEST 57TH
PROPERTY OWNER LLC
1350 Avenue of the Americas, 25" Floor
New York, New York 10019
(212) 584-1890

SO ORDERED:

   

July 27, 2021

This stipulation binds the parties to treat as confidential the documents so classified. This
Court, however, has not reviewed the documents referenced herein; therefore, by so ordering
this stipulation, the Court makes no finding as to whether the documents are confidential. That
finding will be made, if ever, upon a document-by-document review pursuant to the procedures
set forth in the Court’s Individual Rules and Practices and subject to the presumption in favor of
public access to “judicial documents.” See generally Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110, 119-20 (2d Cir. 2006). To that end, the Court does not “so order” any provision
to the extent that it purports to authorize the parties to file documents under seal without a prior
court order. See New York ex rel. Khurana v. Spherion Corp., No. 15-CV-6605 (JMF), 2019
WL 3294170 (S.D.N-Y. July 19, 2019).
